409 S.W.2d 852 (1966)
Preston DEWITT, Appellant,
v.
The STATE of Texas, Appellee.
No. 39971.
Court of Criminal Appeals of Texas.
December 14, 1966.
Rehearing Denied January 18, 1967.
No attorney on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
BELCHER, Commissioner.
The conviction is for passing a forged instrument; the punishment was assessed at two years.
Following a trial on December 8, 1965, the appellant gave notice of appeal on February 4, 1966.
No assignments of error by appellate brief have been filed with the clerk of the trial court. Nothing is presented for review. Art. 40.09(9), Vernon's Ann.C.C.P.
The judgment is affirmed.
Opinion approved by the Court.